ORDER

PER CURIAM.
Jimmy Bell appeals from the judgment of the trial court entered after a jury convicted him of one count of first degree assault and one count of armed criminal action. Bell contends that the verdicts were not supported by sufficient evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*504The judgment of the trial court is affirmed in accordance with Rule 30.25(b).